DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-20 are pending.
Claim 6 cancelled.
According to the specification paragraph 0004-0009 and FIG. 1 the “impedance injection modules (IIMs)” and “impedance injector units (IIUs)” and hardware.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Tri C. Dang( Reg. No. 71,853) on 08/18/2022.

The application has been amended as follows: 


1. (Currently Amended) An intelligent impedance injection module (IIM) for use with transmission lines in a power grid, the intelligent IIM comprising:
	a plurality of transformer-less impedance injection units (IIUs); and
	a controller, to change injection gain of the plurality of IIUs to compensate for power swings, oscillations and other instabilities in a transmission line;
wherein each of the plurality of transformer-less IIUs includes a plurality of switching devices, a capacitor, a sensor for the transmission line, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.

2. (Currently Amended) The intelligent impedance injection module 
	the  injection gain comprises  or a second, lower gain;
	the power swings comprise changes in power transfer due to line switching, or line faults or generator faults that exceed a threshold.

3. (Currently Amended) The intelligent impedance injection module 

4. (Currently Amended) The intelligent impedance injection module  wherein:
	the IIUs  are in a series-parallel configuration in the IIM.

5. (Currently Amended) The intelligent impedance injection module  wherein:
the intelligent impedance injection module is installed as one of a plurality of IIMs separated from each other on a mobile carrier, each IIM having an insulated standoff.

6. (Cancelled) 

7. (Currently Amended) The intelligent impedance injection module  wherein:
	the controller  has a bypass mode to take the intelligent IIM off-line but retain a capability for fault monitoring and communication.

8. (Currently Amended) An intelligent impedance injection module (IIM) for use with transmission lines in a power grid, comprising:
	a plurality of transformer-less impedance injector units (IIUs); and
	a controller, to change  injection gain of the plurality of transformer-less IIUs to a first gain for initial response to a transformer-less IIUs to a lower, second gain after a specified time;
wherein each of the plurality of transformer-less IIUs includes a plurality of switching devices, a capacitor, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.

9. (Currently Amended) The intelligent impedance injection module  specified time to prevent the power grid from experiencing oscillations induced by rise and fall times of injected impedance.

10. (Currently Amended) The intelligent impedance injection module  wherein:
	the intelligent impedance injection module is installed as one of a plurality of IIMs separated from each other on a mobile carrier, each IIM having an insulated standoff.

11. (Currently Amended) The intelligent impedance injection module 
	a sensor,  coupled to the transmission line for detection of the anomaly in the transmission line.

12. (Currently Amended) The intelligent impedance injection module  wherein:
	the plurality of transformer-less  IIUs are operable with pseudo-ground at a high-voltage power line voltage of the transmission line.

13. (Currently Amended) The intelligent impedance injection module  wherein:
	 switching device  comprises a power IGBT (insulated gate bipolar transistor) device.

14. (Currently Amended) The intelligent impedance injection module 
	a protection switch arranged to open across impedance injection terminals of the intelligent IIM for impedance injection, and to close across the impedance injection terminals to bypass the impedance injection and protect devices and circuit from damage and failure.

15. (Currently Amended) A method of impedance injection for a transmission line in a power grid, performed by an intelligent impedance injection module (IIM), the method comprising:
	setting  injection gain of a plurality of transformer-less impedance  injection units (IIUs) of the IIM, coupled to the transmission line, to a first, higher gain state for initial response to a 
changing the  injection gain of the plurality of IIUs to a lower, second gain state after a pre-set time;
wherein the intelligent IIM includes a plurality of switching devices, a capacitor, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.

16. (Currently Amended) The method of injection gain to the lower, second gain state after the pre-set time is to prevent buildup of oscillations in the power grid after power flow change has settled.

17. (Currently Amended) The method of 
	injection gain to the first, higher gain state is during a fault, or fault reset or following detection of an increase or decrease in power transfer over the transmission line;
injection gain to the first, higher gain state comprises changing the injection gain from a normal value to the first, higher gain state; and
injection gain to the lower, second gain state comprises resetting the injection gain to the normal value.

18. (Currently Amended) The method of 
	monitoring the transmission line through a sensor of the IIM, to detect the  or power flow incident.

19. (Currently Amended) The method of 
	receiving high power swing information over a communication link;
	determining whether the high power swing information exceeds a fault threshold; and
	entering a bypass mode that takes the intelligent IIM off-line, but retaining capability for fault monitoring and communication, responsive to determining the high power swing information exceeds the fault threshold.

20. (Currently Amended) The method of injection gain to the lower, second gain state comprises changing state of one or more of [[a]]the plurality of switching devices coupled to [[a]]the capacitor, in the intelligent IIM.

Examiner’s Statement of Reason for Allowance
Claims 1-5 and 7-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Divan et al. (USPGPUB 20080310069) discloses a  systems and methods for implementing line overload control via inserting distributed series impedance into transmission line conductors. One exemplary system, among others, comprises at least one distributed series reactor (DSR), the at least one DSR comprising a single turn transformer clamped around a conductor, and a controller configured to insert magnetizing inductance into the conductor when conductor line current reaches a predetermined value. The controller may be further configured to remove the magnetizing inductance when the conductor line current returns below the predetermined value, Song (USPGPUB 20140055163) discloses an apparatus, system, and method for improving output signal voltage swing of a voltage mode transmitter (Tx) driver. The Tx driver may use a single power supply which is the same as the power supply of the core processor. The apparatus comprises: a voltage mode driver coupled to an output node; a switching current source, coupled to the output node, to increase voltage swing of a signal on the output node, wherein the signal is driven by the voltage mode driver; and a bias generator to bias the switching current source, and Gyugyi et al. (USP 5642007) disclosed compensator for damping power oscillations in an electric power transmission system includes a switching power converter which injects a voltage into the transmission line having a phase angle relative to transmission line current which is controlled to provide reactive compensation and to inject virtual real impedance into the line. The switching power converter is a dc to ac converter which is capable of injecting virtual real impedance into the transmission line by virtue of the fact that it has a power exchange device connected to its dc terminals, none of these references taken either alone or in combination with the prior art of record disclose an intelligent impedance injection module (IIM), including:
Claim 1, a plurality of transformer-less impedance injection units (IIUs); and
	a controller, to change injection gain of the plurality of IIUs to compensate for power swings, oscillations and other instabilities in a transmission line;
wherein each of the plurality of transformer-less IIUs includes a plurality of switching devices, a capacitor, a sensor for the transmission line, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.
Claim 8, a plurality of transformer-less impedance injector units (IIUs); and
	a controller, to change injection gain of the plurality of transformer-less IIUs to a first gain for initial response to a power transfer anomaly in a transmission line and change the injector gain of the plurality of transformer-less IIUs to a lower, second gain after a specified time;
wherein each of the plurality of transformer-less IIUs includes a plurality of switching devices, a capacitor, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.
Claim 15, an intelligent impedance injection module (IIM), the method comprising:
setting injection gain of a plurality of transformer-less impedance injection units (IIUs) of the IIM, coupled to the transmission line, to a first, higher gain state for initial response to a 
changing the  injection gain of the plurality of IIUs to a lower, second gain state after a pre-set time;
wherein the intelligent IIM includes a plurality of switching devices, a capacitor, and a power supply that is to extract power from the transmission line to generate a DC voltage across the capacitor.

in combination with the remaining elements and features of the claimed invention.
It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119